Darrell Hickman, Justice. On appeal the appellants argue only that Act 656 of 1983, which sets the minimum salaries of the Marshall, Arkansas, municipal court judge and clerk, is unconstitutional in that it deprives the rural citizens of Searcy County equal protection and due process under the law. That contention was not raised below. The only constitutional argument below was in the appellants’ answer where they averred that Act 656 was special or local legislation in violation of Amendment 14 to the Arkansas Constitution. The trial court’s decision that Searcy County is liable to pay one-half of the minimum salary requirements of Act 656 is affirmed because we do not consider arguments raised for the first time on appeal, even those arguments that are constitutional in nature. Sweeney v. Sweeney, 267 Ark. 595, 593 S.W.2d 21 (1980). Affirmed.